DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Allowance 
2.	This communication is in response to amendments filed on 11/15/2021. After thorough search, prosecution history, applicant’s remarks, and in view of prior arts of record, claims 1-9, 11-19 are allowed.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given on February 24, 2022 
by Holmes Anderson (Reg. No.37,273).






1. (Currently Amended) An apparatus comprising:
	a first data node;
a second data node;
a first storage area network (SAN) node that maintains client data on a primary volume associated with a filesystem maintained by a first virtual network attached storage (VNAS) server hosted by the first data node; and
program code in non-transitory memory comprising:
snap creation instructions that prompt creation of a snap of the primary volume on a snap volume on the first SAN node;
		instantiation instructions that prompt instantiation of a second VNAS server hosted by the first data node;
		instructions that mount the snap volume on the first SAN node on the second VNAS server;
		copying instructions that copy the filesystem from the first VNAS server to the second VNAS server; 
		selection instructions that select the second data node based on load balancing, including loading associated with reads to the snap volume mounted on the second VNAS server;
		instructions that instantiate a third VNAS server hosted by the second data node;
		instructions that mount the snap volume on the third VNAS server; 
		instructions that unmount the snap volume from the second VNAS server, thereby prompting servicing all reads to the snap volume mounted on the third VNAS server, whereby ; 
wherein the snap volume is stored on a primary storage group of the first SAN node and comprising instructions that create a copy of the snap volume on a backup storage group and implement a first SLO (service level obligation) for access to the snap volume on a primary storage group and implement a second SLO for access to the copy of the snap volume on the backup storage group, where the first SLO is different than the second SLO. 

2. (Original) The apparatus of claim 1 wherein the selection instructions balance loading of data nodes including the first data node within a first cluster.

3. (Original) The apparatus of claim 1 wherein the selection instructions balance loading of data nodes including the first data node within a plurality of clusters comprising a first cluster and a second cluster.

4. (Previously Presented) The apparatus of claim 3 wherein the first data node is in the first cluster and the second data node is in the second cluster and comprising instructions that copy or move the snap volume to a second SAN node that is in communication with the second data node.

5. (Previously Presented) The apparatus of claim 1 comprising instructions that create a snap device on the third VNAS server.



7. (Original) The apparatus of claim 1 comprising instructions that configure the third VNAS server as a target for all reads to the snap.

8. (Previously Presented) The apparatus of claim 1 wherein the snap volume is stored on a primary storage group of the first SAN node and comprising instructions that create a copy of the snap volume outside the primary storage group.

9. (Previously Presented) The apparatus of claim 8 wherein the instructions that create the copy of the snap volume outside the primary storage group create a copy of the snap volume on a backup storage group.

10. (Cancelled) 

11. (Currently Amended) A method comprising:
	in a storage network comprising a first data node and a second data node in communication with a first storage area network (SAN) node that maintains client data on a primary volume associated with a filesystem maintained by a first virtual network attached storage (VNAS) server hosted by the first data node:
		creating a snap of the primary volume on a snap volume on the first SAN node;
		instantiating a second VNAS server hosted by the first data node;

		copying the filesystem from the first VNAS server to the second VNAS server; 
		selecting the second data node based on load balancing, including loading associated with reads to the snap volume mounted on the second VNAS server;
		instantiating a third VNAS server hosted by the second data node;
		mounting the snap volume of the first SAN node on the third VNAS server; 
		unmounting the snap volume from the second VNAS server and servicing all reads to the snap volume with the third VNAS server;
wherein the snap is stored on a primary storage group of the first SAN node and comprising creating a copy of the snap volume on a backup storage group and implementing a first SLO (service level obligation) for access to the snap volume on the primary storage group and implementing a second SLO for access to the copy of the snap volume on the backup storage group, where the first SLO is different than the second SLO. 

12. (Original) The method of claim 11 wherein selecting the second data node based on load balancing comprises balancing loading of data nodes including the first data node within a first cluster.

13. (Original) The method of claim 11 wherein selecting the second data node based on load balancing comprises balancing loading of data nodes including the first data node within a plurality of clusters comprising a first cluster and a second cluster.



15. (Previously Presented) The method of claim 11 comprising creating a snap device on the third VNAS server.

16. (Original) The method of claim 11 comprising copying the filesystem from the second VNAS server to the third VNAS server.

17. (Previously Presented) The method of claim 11 comprising configuring the third VNAS server as a target for all reads to the snap volume.

18. (Previously Presented) The method of claim 11 wherein the snap is stored on a primary storage group of the first SAN node and comprising creating a copy of the snap volume outside the primary storage group.

19. (Previously Presented) The method of claim 18 wherein creating the copy of the snap volume outside the primary storage group comprises creating a copy of the snap volume on a backup storage group.

20. (Cancelled) 

Reasons for Allowance
4.	 The following is an examiner’s statement of reasons for allowance: 
The prior art of record Shitomi et al. (US 2009/0240975) teaches multiple virtual network attached storages (VNASs) hosted on individual NAS heads. Shitomi further teaches selecting a new NAS head based on load information, and staring a new VNAS on the new head. 
The prior art of record Nishibori et al. (US 2011/0167234) teaches creating a snapshot of primary volume that represents a virtual volume. Nishibori further teaches mounting local file system from local site onto remote site. Nishibori also disclosed data copying between virtual VNASs located on the same site. 
The prior art of record Padovano (US 2002/0156984) teaches a storage area network (SAN) to allocate storages to plurality of host computers. A snapshot module controls point-in-time copying of data as a snapshot on the SAN when the snapshot is needed.  
The prior art of record does not teach or suggest “selection instructions that select the second data node based on load balancing, including loading associated with reads to the snap volume mounted on the second VNAS server; instructions that instantiate a third VNAS server hosted by the second data node; instructions that mount the snap volume on the third VNAS server; instructions that unmount the snap volume from the second VNAS server, thereby prompting servicing all reads to the snap volume mounted on the third VNAS server, whereby snapped client data remains on the snap volume on the first SAN node and loading of the first data node associated with reads to the snap is moved from the first data node to the second data node; 
wherein the snap volume is stored on a primary storage group of the first SAN node and comprising instructions that create a copy of the snap volume on a backup storage group and implement a first SLO (service level obligation) for access to the snap volume on a primary storage group and implement a second SLO for access to the copy of the snap volume on the backup storage group, where the first SLO is different than the second SLO” in claim1. Claim 11 also recite similar features. 
-2-PATENT U.S. Patent Application No. 15/713,132 An updated search of a prior art produces no reference to teach or suggest the above claimed features. Attorney Docket No. 20170357Therefore, the above claim features with combination of other features presented in claims 1, and 11 are allowed over the prior art of record.
Dependent claims are allowed over the prior art of record by their dependency form the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFU N MEKONEN whose telephone number is (571)270-0587. The examiner can normally be reached Monday - Friday, 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.M/Examiner, Art Unit 2454


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454